Citation Nr: 1630933	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-28 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher initial rating for eczema, rated as noncompensable prior to January 22, 2016, and rated as 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Stephanie P. Grogan, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This matter was remanded by the Board for additional development in May 2015.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2014.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Prior to February 4, 2013, the Veteran's eczema was characterized by symptoms that required intermittent systemic therapy such as topical corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  

2.  From February 4, 2013, the Veteran's eczema was characterized by use of systemic therapy such as topical corticosteroids during the past 12-month period which has not been shown to be constant or near-constant.  


CONCLUSIONS OF LAW

1.  Prior to February 4, 2013, the criteria for an initial rating of 10 percent and no higher for eczema have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2015).  

2.  From February 4, 2013, the criteria for a staged initial rating of 30 percent and no higher for eczema have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA has made all reasonable attempts to obtain disability records from the Social Security Administration (SSA), but the records were unavailable, as discussed in a December 2012 memorandum.  Therefore, VA's duty to assist has been met with regards to SSA records.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in April 2013 and January 2016.  The record does not reflect that the examinations were inadequate for purposes rating the Veteran's disability.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder or obtained a medical history from the Veteran, conducted an examination of the Veteran, and provided findings relevant to the criteria for rating the disability.    

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative, Agent Stephanie Grogan.  The representative and the VLJ asked questions to ascertain the current state of the Veteran's disability.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's eczema is rated under DC 7806.  Under DC 7806, a 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum (60 percent) rating is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  Systemic therapy includes topical corticosteroid therapy.  Johnson  v. McDonald, 27 Vet. App. 497, 504 (2016).  

The Board recognizes the Veteran's assertion that his eczema is also present on his head and face.  The rating schedule instructs that eczema be rated under DC 7806, or as disfigurement of the head, face or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending on the predominant disability.  38 C.F.R. § 4.118, DC 7806.  In this case, both VA examiners found that the Veteran did not have scarring or disfigurement of the head, face, or neck.  Additionally, although the Veteran does report that the areas affected by his eczema include his head and face, the eczema is not concentrated in that area, and his predominant complaint is that the eczema affects his entire body, not specifically the head and face.  As the Veteran's predominant complaint, as well as his treatment of topical corticosteroids that will be discussed further below, are specifically contemplated by DC 7806, the Board finds that DC 7806 is the appropriate diagnostic code to use when rating the severity of the Veteran's eczema.  
 
Prior to February 4, 2013

The Veteran's VA treatment record contain reports of skin lesions and dermatitis in 2009.  A February 2009 VA treatment record noted skin lesions on bilateral arms, bilateral upper thighs, and the abdomen.  In July 2009, the Veteran was diagnosed with dermatitis.  He asserted that he had tried triamcinolone or ketoconazole cream with little to no relief.  Neither triamcinolone nor ketoconazole were found in the Veteran's VA medication list in 2009.  An April 2010 private treatment record listed triamcinolone cream to be applied to the face as needed among the Veteran's medications.  The triamcinolone cream was again listed in the Veteran's active medication list in a June 2011 private treatment record, with instructions to apply it twice a day.  A November 2011 VA treatment record indicated no active outpatient medications found.  Medication lists in private treatment records from 2012 do not include triamcinolone, and a December 2012 note indicates that dermatologic findings were negative for pruritus and rash.  

The Board takes judicial notice that triamcinolone is a topical corticosteroid, as indicated in the UpToDate medical database.  Triamcinolone (topical): Drug Information, UPTODATE, http://www.uptodate.com/contents/triamcinolone-topical-drug-information (last visited July 12, 2016).   Intermittent use of a topical corticosteroid merits at least a 10 percent rating under DC 7806.  See Johnson v.   McDonald, 27 Vet. App. 497, 504 (2016).  The Veteran's assertion of trying triamcinolone, as opposed to using it regularly, as well as its absence in active medication lists in 2012, indicates that his use of triamcinolone prior to February 4, 2013 was no more than intermittent.  The record does not support a finding that the Veteran used topical corticosteroids for six weeks or more in a 12-month period prior to February 4, 2013, meaning that the Veteran was not entitled to a rating in excess of 10 percent on the basis of the use of topical corticosteroids.  

While the February 2009 record noted pruritic areas on his arms, thighs, and abdomen, it did not indicate that the pruritic areas covered the entirety of these body parts, or that his eczema covered at least 20 percent of his body.  The Board notes that the April 2013 VA examination, which will be discussed in greater detail below, noted less than five percent of the Veteran's body was affected by his eczema.  As the Veteran has asserted that his eczema has worsened throughout the appeal period, the examiner's finding that less than five percent of the Veteran's body was affected in 2013 supports the conclusion that his eczema symptoms were not significantly more widespread, as would be represented by a finding that his eczema had spread to 20 percent of his body, prior that point.  The October 2012 negative dermatological findings for pruritus and rash also support such a finding.  A rating in excess of 10 percent is thus not warranted based on the amount of the Veteran's body affected.  Therefore, the record reflects that a rating of 10 percent but no higher for eczema is warranted prior to February 4, 2013.  

From February 4, 2013

On February 4, 2013, the Veteran reported skin lesions on his hands.  He asserted that they had not changed and occurred continuously.  The lesions were described as dry and nodular, and difficult to heal.  The private treatment provider prescribed triamcinolone cream.  The Veteran was instructed to use it twice a day.  

A VA examination was conducted in April 2013.  The examiner diagnosed the Veteran with eczema, and found no scarring or disfigurement of the head, face, or neck, and no systemic manifestations due to skin disease.  The examiner asserted that the Veteran used topical corticosteroids for six weeks or more, but not constant.  The examiner also found that the Veteran's skin condition affected less than 5 percent of the Veteran's total body area, and none of the exposed body area.

A January 2014 private treatment note indicated that the Veteran continued to use the topical triamcinolone acetonide cream.  His symptoms were described as a rash that was moderate, unchanged, and occurring daily.  The affected area included arms, back, trunk, abdomen, and groin, and was described as dry and itchy.  

The Veteran testified at a hearing in March 2014.  He asserted that his eczema affected his arms, legs, back, "just about and including [his] face," and most of his body, by making him itch.  He stated that he itches all over if he does not have medical treatment of prescription cream, which he uses twice a day, as well as over-the-counter Benadryl.  He also stated he has rashes and bumps.  He testified that once or twice a month a red rash will become a sore that takes a long time to heal.  He also described a warm feeling, as if feverish, in his shoulders, stomach, and upper arm that he believed was related to his eczema.  He stated that his eczema did not affect his work.  

An August 2014 private treatment note discussed the Veteran's complaint of heat in his right shoulder.  There was no pain involved, and the symptoms were described as chronic and stable.  His private treatment provider was unable to determine why his arm felt this way.  An October 2015 private treatment record indicated that triamcinolone acetonide topical cream was still among the Veteran's active medications.

A second VA examination was conducted in January 2016.  The Veteran reported that his eczema had worsened, and that he itched all the time.  The examiner found no scarring or disfigurement of the head, face, or neck, and no systemic manifestations due to any skin diseases.  The examiner stated the Veteran had not been treated by oral or topical medication in the past 12 months.  The examiner found that the total body area affected by the Veteran's eczema was 5-20 percent, and that less than 5 percent of his exposed area was affected.  The examiner noted dry patches with excoriations on arms, back of neck, small patches in the mid back, anterior chest, and anterior knees.  The Veteran's eczema did not impact his ability to work.  

The Veteran submitted a May 2016 statement where he stated that he had his hair "almost shaved," which showed that his eczema was very bad on his head.  The Veteran generally asserted that it was getting worse all the time on his arms and face, and was a lot worse than first thought.  

The Veteran's private treatment notes and hearing testimony indicate that he has used topical corticosteroid cream intermittently twice a day since February 4, 2013.  The April 2013 VA examiner found the Veteran had used topical corticosteroids for six weeks or more, but not constantly, in the past 12 months.  The January 2016 VA examiner stated that the Veteran had not been treated with oral or topical medications at all in the past 12 months.  The Board finds that the Veteran's treatment records are a more probative description of his ongoing medical treatment than the VA examinations.  As the Veteran's private treatment records indicate that a topical corticosteroid was among his active medications as late as October 2015, the January 2016 examiner's assertion that he received no oral or topical medication in the past 12 months is, nevertheless, consistent with the history of intermittent use.  The Board notes the Veteran's hearing testimony that he applies this topical cream twice a day, as corroborated by the instructions contained in his private treatment records, in February 2013.  However, it was noted on VA examination in April 2013 that the Veteran's use of topical corticosteroids was not constant.  As such, the Board finds that the Veteran's use of topical cream twice since February 2013 does not constitute constant or near-constant use of that cream, so as to warrant the maximum schedular 60 percent rating under DC 7806.  Therefore, the severity of the Veteran's eczema from February 4, 2013 to the present warrants a 30 percent rating, and no more, under DC 7806.  

The Board recognizes the Veteran's assertion that his eczema would be worse if he did not utilize topical corticosteroid treatment.  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  In this case, however, the effects of medication are specifically contemplated by the rating criteria, as indicated by the extensive discussion of the Veteran's use of topical corticosteroids.  Therefore, it is not appropriate to consider what the Veteran's symptoms might be were he not to utilize his medication.  Further, the Veteran's general assertion that his eczema is getting worse all the time, and that his new haircut made the presence of eczema on his head more apparent, does not merit additional remand for a new examination.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's eczema has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the disability, but the medical evidence reflects that those symptoms are not present.  The record does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  The Veteran's itchiness, dry skin, rashes, bumps, and sores, as well as his treatment with topical corticosteroids for said skin conditions, is contemplated by DC 7806.  While the Veteran believes that the sensation of parts of his body feeling hot or feverish is related to his eczema, the record reflects that he is a lay person, without the specialized training necessary to provide medical etiological opinions.  38 C.F.R. § 3.159(a)(1); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The Veteran's private treatment provider was unable to determine the reason for the Veteran's feeling that his arm was hot, and did not relate the sensation to his eczema.  Both VA examiners found that there were no systemic manifestations due to eczema.  Therefore, the competent evidence of record does not support a finding that the sensation of certain body parts feeling hot or feverish is a symptom of the Veteran's service-connected eczema, meaning that it is not for consideration in rating the severity of the eczema.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and there is no need to consider whether the Veteran's disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization, which in any case are not reflected in the record.  

The Board notes that under Johnson v. McDonald, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran is fully employed, and has asserted that his eczema does not affect his work.  Accordingly, the Board concludes that a claim for TDIU based on the Veteran's eczema has not been raised in conjunction with this claim.  


ORDER

Entitlement to a higher initial rating of 10 percent prior to February 4, 2013, and 30 percent thereafter, but no higher, for eczema is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


